                  Case 19-12411      Doc 30     Filed 04/10/19     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MARYLAND
                                        Baltimore

IN RE:

JAMES EDWARD SCOTT

                                                  Chapter 13
                Debtor(s)
                                                  Case No. 19-12411

             OBJECTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
                        TO PROPOSED CHAPTER 13 PLAN AND
                             CONFIRMATION THEREOF

        Nationstar Mortgage LLC d/b/a Mr. Cooper and its assignees and/or successors in
interest, a secured creditor in the above-entitled Bankruptcy proceeding, hereby submits the
following objections to the Confirmation of the Chapter 13 Plan proposed by the Debtor(s):

       1. This objecting secured creditor is the beneficiary of a trust deed on property
commonly known as 6554 Pennacook Court, Columbia, MD 21045; the promissory note and
deed of trust were attached to the proof of claim filed by the secured creditor.

         2. The debtor(s) are due an estimated pre-petition arrears of $37,782.45.

      3. The proposed Chapter 13 plan does not provide this objecting Secured Creditor with
adequate protection or adequate security, according to Sections 362 and 1325 (a) of the Code.

       4. Further, the Plan is inadequately funded, in that the plan base is less than this
Creditor's claim.
                Case 19-12411        Doc 30     Filed 04/10/19     Page 2 of 3




                                        CONCLUSION

        Any Chapter 13 Plan proposed by the Debtor(s) must provide for and eliminate the
objections specified above in order to be feasible and to provide adequate protection to this
objecting secured creditor. It is respectfully requested that confirmation of the Chapter 13 Plan
as proposed by the Debtor(s) be denied.

       WHEREFORE, secured creditor prays as follows:

   1. That confirmation of the proposed Chapter 13 Plan be denied.

   2. For attorney's fees and costs incurred herein.

   3. For dismissal of the Chapter 13 proceeding.

   4. For such other relief as this Court deems proper.


Dated:_4/10/2019

                      Respectfully submitted
                      Nationstar Mortgage LLC d/b/a Mr. Cooper

                      By Counsel:


                      _/s/Malcolm B Savage_______________________________
                      William M. Savage, Esquire
                      Kristine D. Brown, Esquire
                      Thomas J. Gartner, Esquire
                      Gregory N. Britto, Esquire
                      Renee Dyson, Esquire
                      Malcolm B. Savage, III, Esquire
                      Nicole Lipinski, Esquire
                      Shapiro & Brown, LLP
                      10021 Balls Ford Road, Suite 200
                      Manassas, Virginia 20109
                      (703) 449-5800
                      ecf@logs.com
                Case 19-12411       Doc 30     Filed 04/10/19    Page 3 of 3




                                 CERTIFICATE OF SERVICE



I hereby certify that on the 10th day of March, 2019 the following person(s) were served a copy
of the foregoing Notice in the manner described below:

Via CM/ECF Electronic Notice:

Robert S. Thomas, II                                         Trustee
300 E Joppa Road, Suite 409
Towson, MD 21286




J. Michael Broumas                                           Debtors' Attorney
Broumas Law Group LLC
8370 Court Avenue, Suite 203
Ellicott City, MD 21043

Via First Class Mail, Postage Prepaid:

JAMES EDWARD SCOTT                                            Debtor(s)
6554 PENNACOOK COURT
COLUMBIA, MD 21045



                                                          _/s/Malcolm B Savage______
                                                          William M. Savage, Esquire
                                                          Kristine D. Brown, Esquire
                                                          Thomas J. Gartner, Esquire
                                                          Gregory N. Britto, Esquire
                                                          Renee Dyson, Esquire
                                                          Malcolm B. Savage, III, Esquire
                                                          Nicole Lipinski, Esquire

17-270806
